Bigelow, C. J.
The county commissioners, in exercising the power conferred on them by which they are authorized to abate taxes, act as a tribunal of special and limited jurisdiction. They can render no judgment and make no order except such as comes within the scope of the authority conferred on them by statute. There is no provision of law which gives to a party whose tax is abated a right to recover interest on the sum which he receives back from the town or city in consequence of such abatement. Although it may be just and reasonable that such a recovery should be allowed, the commissioners have no power to order it, in the absence of any express enactment authorizing it. They are not constituted a tribunal with authority to adjust equities between parties arising out of the abatement of taxes. So. much of their decree as allowed to the corporation interest and costs was erroneous, and must be quashed.

Certiorari to issue.